 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     AL PRINGLE,                                        Case No. 1:19-cv-00468-BAM
12
                    Plaintiff,                          ORDER GRANTING JOINT
13                                                      STIPULATION TO MODIFY
            v.                                          SCHEDULING ORDER
14
     WALMART DISTRIBUTION CENTER, et
15   al.,
                                                        (Doc. No. 24)
16                  Defendants.

17          Currently before the Court is the parties’ joint stipulation to modify the Scheduling

18 Conference Order in this case. (Doc. No. 24.) Having considered the parties’ stipulation, and

19 good cause appearing based upon the health issues of Plaintiff and his family members as well
20 as the parties’ inability to complete discovery due to the COVID-19 pandemic, the Court

21 GRANTS the parties’ request. Accordingly, IT IS HEREBY ORDERED that the Scheduling

22 Conference Order (Doc. No. 19) is modified as follows:

23          Expert Disclosure:                                  July 17, 2020
24          Supplemental Expert
            Disclosure:                                         July 31, 2020
25

26          Non-Expert
            Discovery Cutoff:                                   June 26, 2020
27          Expert Discovery
            Cutoff:                                             August 7, 2020
28


                                                    1
 1         Pretrial Motion Filing Deadline:                  July 17, 2020

 2

 3         The pretrial conference and trial dates remain unchanged. The parties are cautioned that

 4 further modifications of the Scheduling Order will not be granted absent a demonstrated

 5 showing of good cause. Fed. R. Civ. P. 16(b). Good cause may consist of the inability to

 6 comply with court orders in light of the COVID-19 pandemic. Any such future difficulties

 7 should be explained.

 8
     IT IS SO ORDERED.
 9

10     Dated:   April 8, 2020                             /s/ Barbara   A. McAuliffe           _
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
